PER CURIAM
Appellant was committed to the custody of the Mental Health Division based on the trial court’s finding that, because of a mental disorder, appellant is dangerous to herself. ORS 426.005(l)(d)(A). She appeals, arguing that the trial court erred in finding that the state had proved by clear and convincing evidence that she is dangerous to herself. The state concedes that the record does not contain clear and convincing evidence to establish the required elements for an order of involuntary commitment. After reviewing the record, we accept the state’s concession.
Reversed.